Citation Nr: 0603646	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include a depressive disorder and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
condition, gastritis or gastric ulcer disease, to include as 
due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1991, to include service in Southwest Asia during 
the Persian Gulf War.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 2000, it was remanded to the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the veteran has received the required notice.

2.  A psychiatric disability, to include a depressive 
disorder and PTSD, was not incurred in or aggravated by any 
incident of active military service.  

3.  A gastrointestinal disorder was not incurred in or 
aggravated by any incident of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disability, to include a depressive 
disorder and PTSD are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The criteria for the establishment of service connection 
for a gastrointestinal condition, including as due to 
undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 1133, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claims for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and August 2002.  The letters fully provided notice of 
elements (1), (2) and (3).   In addition, by virtue of the 
rating decision on appeal and the February 2005 Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  
With respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2005 
SSOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the VCAA letters sent after the Board's 
November 2000 remand were provided to the veteran prior to 
the RO's denial of the veteran's claims in the February 2005 
SSOC.  The 38 C.F.R. § 3.159(b) compliant language was 
provided to him after the adjudication of the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims or 
that other evidence is existent and has not been obtained.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
veteran's SMRs, records from the Social Security 
Administration ("SSA"), private medical records, and VA 
outpatient records, and ordered appropriate VA examinations.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with his claims.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for these claims would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support his claims, the Board finds 
that the record is ready for appellate review.


The Merits of the Claims

Service Connection for a Depressive Disorder and PTSD: 

The veteran is seeking service connection for a mental 
disorder, to include a depressive disorder and PTSD, which he 
contends he incurred while serving in the Persian Gulf from 
February to August 1991 as a military policeman.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2005); 38 
C.F.R. § 3.303 (2005).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With regard to 
PTSD, a grant of service connection requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Id.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b). 

Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD; or a 
depressive disorder linked by competent medical opinion to 
any incident of active military service, the claim is denied.  

As to PTSD, the record reveals that the veteran complained of 
nervous trouble, nightmares or trouble sleeping, and 
recurring thoughts about his experiences during the Persian 
Gulf War in August 1991.  However, his service medical 
examination for separation from service on the same date 
resulted in no psychiatric diagnoses, or further comment.  
Medical evidence of record shows that the veteran had two 
psychiatric hospitalizations at a VA facility with a 
diagnosis, in part, of PTSD -- in April to May 1994, after a 
suicide attempt, and in May to June 1994, when he returned 
complaining of depression.  In addition, he was diagnosed 
with PTSD in June 1994 by a private physician.  However, in 
July 1994, a panel of three VA psychiatrists examined the 
veteran, and after reviewing the veteran's medical records, 
including his in-service stressor statement, diagnosed the 
veteran in September 1994 as having alcohol dependence with 
borderline personality disorder and expressly ruled out PTSD.

The Board remanded the case in November 2000, in part, 
because the opinion of VA panel of psychiatrists did not 
discuss the veteran's stressor statement, and the RO had not 
attempted to verify the existence of the alleged stressor.

Following the remand, in January 2005, the veteran underwent 
another VA psychiatric examination.  After examining the 
veteran and reviewing the veteran's medical records,  
including his in-service stressor statement, the VA examiner 
concluded that the veteran's mental disorder did not meet the 
DSM-IV criteria to establish a diagnosis of PTSD.  

The September 1994 and January 2005 VA examination are 
particularly probative, as they were conducted with a full 
review of all of the evidence of record at the time of the 
respective examinations as well as after interviews with the 
veteran.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

In particular, the January 2005 VA examiner supported this 
conclusion by noting that the veteran: was unable to specify 
and describe in detail a severe and horribly traumatic event 
or incident experienced in service; was never engaged in 
combat with enemy forces; did not become anxious, distressed, 
or depressed when expressing his experiences in the Persian 
Gulf; and did not report feelings of intense fear, 
helplessness, or horror at the time he was experiencing the 
events in the Persian Gulf.  In addition, the VA examiner 
observed no evidence in the veteran's clinical history of the 
avoidance of a stimuli associated with a trauma and noted 
that the veteran's memories about his Persian Gulf experience 
were not intrusive, persistent, and distressing thoughts that 
interfered with the veteran's daily functions.

The 1994 VA psychiatric hospitalization examinations, nor the 
1994 VA psychiatric panel examination, nor the 1994 private 
physician examination provided a rationale for its diagnosis, 
however, the January 2005 VA psychiatric examination did so.  
Moreover, not only did the January 2005 VA psychiatric 
examination provide a rationale for its diagnosis, the Board 
finds the rationale to be persuasive, giving the January 2005 
VA psychiatric examination considerably more probative value 
than the other evidence of record.

Indeed, the 1994 private physician's diagnosis was based on 
an examination of the veteran and a clinical history, 
provided by the veteran and his wife that attributed the 
veteran's then-current behavior to his service in the Persian 
Gulf War.  The private physician did not review the veteran's 
medical records, identify or verify any stressors, explain 
how the veteran re-lived his alleged, stressful, in-service 
event, or indicate a nexus between the veteran's then-
existing psychiatric status and an in-service stressor.   
Owens v. Brown, 7 Vet. App. 429 (1995)  (holding the Board is 
not required to accept medical opinions based on the 
veteran's recitation of medical history).

As noted, the fundamental basis for the denial of service 
connection for PTSD is that notwithstanding that the veteran 
has been treated for the disorder, such records were 
generated with a view towards medical care.  However, when 
the evidence was reviewed for the specific purpose of 
ascertaining whether the veteran was diagnosed with PTSD in 
accordance with clinical standards, the diagnosis was found 
to be insupportable. 

In this regard, the veteran has submitted various lay 
statements of family and friends attesting to his changed 
behavior after military service, as well as numerous 
photographs of corpses and destroyed vehicles he witnessed 
during the Persian Gulf War.  However, such evidence was 
reviewed by the competent mental health care professionals 
outlined above, and the Board cannot find that such lay 
accounts, or photographic evidence, outweigh the probative 
value of competent medical evidence.  Compare Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) and Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Both addressing the need for, and value of, competent 
medical evidence).  

Thus, the Board finds that the preponderance of the medical 
evidence of record overwhelmingly establishes that the 
veteran does not currently have PTSD.  Accordingly, the first 
prong of establishing service connection for PTSD has failed.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although the veteran did not expressly raise a claim of 
service connection for a depressive disorder in his initial 
claim, the Board's remand noted that because the veteran 
referred to his medical complaint as a nervous condition and 
contended that his symptoms began in the service that the 
veteran impliedly raised the issue of direct entitlement to 
service connection for a psychiatric condition.   

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

VA outpatient medical records, shows that the veteran's 
neuropsychiatric condition of depressive disorder was 
initially diagnosed in March 1993, or approximately 18 months 
after separation from service, and the medical record 
contains several episodes of the veteran seeking psychiatric 
care and receiving psychiatric treatment since 1993.  
Although the medical record shows that the veteran has not 
sought psychiatric care since 1997, a VA psychiatric 
examination in January 2005 diagnosed the veteran with 
depressive disorder, not otherwise specified, with alcohol 
and cocaine dependence, in sustained full remission.  

However, the preponderance of the competent medical evidence 
indicates that the depressive disorder was not incurred in 
service.  As noted above, in August 1991 the veteran 
complained of nervous trouble, nightmares or trouble 
sleeping, and recurring thoughts about his experiences during 
the Persian Gulf War.  However, the military medical examiner 
made rendered no diagnosis, or made further comment on the 
veteran's report.  

The Board finds the military physician's finding of no 
psychiatric disorder persuasive because this diagnosis was 
made by a competent medical professional, not a lay person.  
As noted above, where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Espiritu, supra.  Moreover, the record shows that other 
complaints raised by the veteran in the August 1991 medical 
examination, which were found to have positive clinical 
manifestations, were addressed by the military physician, 
indicating that the military physician did a thorough, not a 
perfunctory, examination.  

Most critically, the January 2005 VA psychiatric examiner 
also noted that while the veteran had a depressive disorder, 
after a review of the claims folder and interview of the 
veteran, the disorder was not related to any incident of 
military service.  

Absent competent evidence of a causal nexus between a 
depressive disorder and service, the veteran is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for neuropsychiatric condition of 
depressive disorder.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107 (West 2005).



Gastrointestinal Condition, Gastritis or Gastric Ulcer 
Disease:

The veteran is seeking service connection for 
gastrointestinal condition, gastritis or gastric ulcer 
disease, which he contends started after he returned from 
serving in the Persian Gulf War.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

The Board initially notes that chronic gastritis or gastric 
ulcer disease is considered a presumptive disease.  As such, 
service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110 (West 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2005).  Moreover, the law 
requires that the chronic gastritis gastric ulcer disease 
must manifest itself to a degree of 10 percent or more within 
one-year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2005); 38 U.S.C.A. § 1112 (West 2002).

The Board also notes that gastrointestinal condition 
qualifies as another type of presumptive disease.  With 
certain exceptions, VA will pay compensation to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006, and such disability by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  A qualifying chronic disability means a 
chronic disability resulting from any (or any combination) of 
the following: an undiagnosed illness; the following 
medically explained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms (1) chronic fatigue 
syndrome, (2) fibromyalgia, (3) irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria of this section for a medically unexplained chronic 
multi-symptom illness.  The term medically unexplained 
chronic multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

VA outpatient medical records, show that the veteran's 
gastrointestinal condition, gastritis or gastric ulcer 
disease was initially diagnosed in April 1993, or 
approximately 19 months after separation from service.  
Therefore, the veteran is not entitled to presumptive service 
connection for his gastrointestinal condition, chronic 
gastritis or gastric ulcer disease pursuant to 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309, as such disability did not 
manifest itself within the requisite time period.

Furthermore, a January 2005 VA Digestive Conditions 
Examination shows that the veteran was diagnosed with chronic 
gastritis.  Because this is a diagnosed clinical condition, 
the veteran is not entitled to presumptive service connection 
for his gastrointestinal condition, chronic gastritis or 
gastric ulcer disease pursuant to 38 C.F.R. § 3.317.

Absent competent evidence of a causal nexus between his 
gastrointestinal condition, gastritis or gastric ulcer 
disease and service, the veteran is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for gastrointestinal condition, gastritis 
or gastric ulcer disease, including as due to an undiagnosed 
illness.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  38 U.S.C.A. § 
5107 (West 2005).


ORDER

Service connection for a psychiatric disability, to include a 
depressive disorder and PTSD, is denied.

Service connection for gastrointestinal condition, gastritis 
or gastric ulcer disease, to include as due to an undiagnosed 
illness is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


